                       Case 5:21-mj-00445-DUTY Document 1 Filed 06/24/21 Page 1 of 6 Page ID #:1
        AO 91 (Rev. 11/11) Criminal Complaint

            LODGED
     CLERK, U.S. DISTRICT COURT
                                                   UNITED STATES DISTRICT COURT                                                   FILED
                                                                                                                        CLERK, U.S. DISTRICT COURT
                                                                            for the
     06/24/2021
                                                                Central District
                                                              __________         of of
                                                                          District  California
                                                                                       __________                         June 24, 2021
  CENTRAL DISTRICT OF CALIFORNIA
                AP
   BY: ____________BB______ DEPUTY
                                                                                                                     CENTRAL DISTRICT OF CALIFORNIA
                        U1,7('67$7(62)$0(5,&$                               )                                                KC
                                                                                                                        BY: ___________________ DEPUTY
                                   v.                                         )
                             JOEL FELIX-DOMINGUEZ,
                                                                               )      Case No.   5:21-mj-00445
                                                                               )
                                                                               )
                                                                               )
                                                                               )
                                       Defendant(s)


          &5,0,1$/&203/$,17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16

                     I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
        On or about the date(s) of                        April 21, 2021              in the county of              Riverside                     in the
                 Central             District of          California       , the defendant(s) violated:

                         Code Section                                                    Offense Description
        8 U.S.C. §§ 1326(a), and (b)(2)                                Illegal Re-entry of a Deported or Removed Alien




        This criminal complaint is based on these facts:
        Please see attached affidavit.




                     ✔ Continued on the attached sheet.
                     u

                                                                                                                  /S/
                                                                                                          Complainant’s signature

                                                                                                 Deportation Officer, Carlos Martinez
                                                                                                           Printed name and title

        $WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\WHOHSKRQH


        Date:         June 24, 2021
                                                                                                            Judge’s signature

        City and state:                               Riverside, CA                    +RQ6KHUL3\P860DJLVWUDWH-XGJH
                                                                                                           Printed name and title

$86$ Ryan       Mansell x61474
 Case 5:21-mj-00445-DUTY Document 1 Filed 06/24/21 Page 2 of 6 Page ID #:2



                                AFFIDAVIT
I, Carlos Martinez Jr., being duly sworn, declare and state as

follows:

                            I. INTRODUCTION

     1.      I am a Deportation Officer (“DO”) with the United

States Department of Homeland Security (“DHS”), U.S. Immigration

and Customs Enforcement (“ICE”), and I have been so employed

since September 2006.     I am currently assigned to the San

Bernardino Office of Enforcement and Removal Operations.           I have

experience with removal proceedings, reviewing immigration

files, and executing final orders of removal.

                       II. PURPOSE OF AFFIDAVIT

     2.      This affidavit is made in support of a criminal

complaint charging JOEL FELIX-DOMINGUEZ, also known as “Joel

Felix,” (“FELIX-DOMINGUEZ”), with a violation of Title 8, United

States Code, Sections 1326(a) and (b)(2) (Illegal Re-entry of a

Deported or Removed Alien).

     3.      The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to merely show that there

is sufficient probable cause for the requested criminal

complaint and does not purport to set forth all of my knowledge

of or investigation into this matter.        Unless specifically

indicated otherwise, all conversations and statements described

in this affidavit are related in substance and in part only.
 Case 5:21-mj-00445-DUTY Document 1 Filed 06/24/21 Page 3 of 6 Page ID #:3



                   III. STATEMENT OF PROBABLE CAUSE

        4.   On April 27, 2021, as part of my routine database

checks, I learned that, on or about April 21, 2021, Riverside

County law enforcement officers arrested FELIX-DOMINGUEZ for the

offense of Obstruct Public Officer, in violation of California

Penal Code Section 148(a)(1).      FELIX-DOMINGUEZ was cited and

released the same day.

        5.   On May 4, 2021, I obtained and reviewed the DHS A-File

A087 540 975, which is maintained for the subject alien “JOEL

FELIX-DOMINGUEZ.”    Based on my training and experience, I know

that DHS maintains Alien Registration Files (“A-Files”), which

contain immigration records for aliens admitted to or found

within the United States.      Based on my review of many such A-

Files, I know that they contain photographs, fingerprints, court

records, and records of deportations or removals relating to the

alien for whom DHS maintains the A-File.

        6.   The A-File contained the following documents and

information:

             a.   Photographs of the subject alien to whom DHS

A-File A087 540 975 corresponds.        I compared those photographs

to photographs taken of FELIX-DOMINGUEZ at the time of his

booking into the Riverside County Jail on or about April 21,

2021.    I determined that the photographs in DHS A-file A087 540

975 depict FELIX-DOMINGUEZ.

             b.   A Removal Order showing that FELIX-DOMINGUEZ was

ordered removed from the United States to Mexico on March 2,

2010.


                                    2
 Case 5:21-mj-00445-DUTY Document 1 Filed 06/24/21 Page 4 of 6 Page ID #:4



            c.   Executed I-205 Warrants of Removal/Deportation

indicating that FELIX-DOMINGUEZ was officially removed and

deported from the United States on September 9, 2010 and March

14, 2016.   I know from my training and experience that an I-205

Warrant of Removal/Deportation is executed each time a subject

alien is removed and deported from the United States by ICE (and

its predecessor agency, INS) and usually contains the subject’s

photograph, signature, and fingerprint.        The executed I-205

Warrants of Removal/Deportation in FELIX-DOMINGUEZ’s DHS A-File

contains his photograph, signature, and fingerprint.

            d.   A certified copy of a conviction record, from the

Superior Court of the State of Arizona, County of Maricopa, case

number CR2008-006915-001 DT, showing that FELIX-DOMINGUEZ was

convicted on or about July 27, 2009, of Possession of Marijuana

for Sale, in violation of Arizona Revised Statutes 13-3401, 13-

3405, 14-3418, 13-301, 13-302, 13-303, 13-304, 13-701, 13-702,

13-702.1, 13-801, for which FELIX-DOMINGUEZ was sentenced to two

years and six months in prison.

            e.   A certified copy of a conviction record, from the

United States District Court, District of Arizona, case number

14-CR-01094-001-PHX-GMS, showing that FELIX-DOMINGUEZ was

convicted, on or about December 21, 2015, of Re-Entry of Removed

Alien, in violation of Title 8, United States Code, Section

1326(a), for which FELIX-DOMINGUEZ was sentenced to 24 months in

prison.

            f.   Various documents, in addition to the Warrants of

Removal/Deportation, indicating that FELIX-DOMINGUEZ is a native



                                    3
 Case 5:21-mj-00445-DUTY Document 1 Filed 06/24/21 Page 5 of 6 Page ID #:5



and citizen of Mexico.     These documents include: (i) a Final

Order of Deportation, dated March 2, 2010, ordering FELIX-

DOMINGUEZ deported to Mexico; (ii) Record of Sworn Statement for

Reinstatement dated June 13, 2014 in which FELIX-DOMINGUEZ

admitted that he is a citizen and native of Mexico.

     7.    On or about May 4, 2021, I reviewed the printouts of

the Criminal Identification Index (“CII”).        Based on my training

and experience, I know that the CII databases track and record

arrests and convictions of individuals according to an

individual’s CII number.     The CII printouts confirmed that

FELIX-DOMINGUEZ had been convicted of the crimes reflected on

the documents contained in the DHS A-File, described above.

     8.    On or about May 4, 2021, I reviewed the printouts of

ICE computer indices on FELIX-DOMINGUEZ.        Based on my training

and experience, I know that the ICE computer indices track and

document each time an alien is deported from the United States

by ICE, or the former INS, or is granted permission to enter or

re-enter the United States.      The ICE computer indices confirmed

that FELIX-DOMINGUEZ had been deported on the dates indicated on

the Warrants of Removal/Deportation found in the DHS A-File.

The ICE computer indices further indicated that FELIX-DOMINGUEZ

had not applied for or obtained permission from the Attorney

General or his designated successor, the Secretary of Homeland

Security, to re-enter the United States legally since FELIX-

DOMINGUEZ had last been deported.

     9.    Based on my review of FELIX-DOMINGUEZ’s DHS A-File, I

have determined that his A-File does not contain any record of



                                    4
 Case 5:21-mj-00445-DUTY Document 1 Filed 06/24/21 Page 6 of 6 Page ID #:6



him ever applying for, or receiving permission from, the

Attorney General or his designated successor, the Secretary of

Homeland Security, to legally re-enter the United States.           Based

on my training and experience, I know that such documentation is

required to re-enter the United States legally after

deportation, and that if such documentation existed, it would

ordinarily be found in the DHS A-File.

                             IV. CONCLUSION

     10.   Based on the foregoing, I submit that there is

probable cause to believe that FELIX-DOMINGUEZ has violated

Title 8, United States Code, Sections 1326(a) and (b)(2)

(Illegal Re-entry of a Deported or Removed Alien).



Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
                  24th day of
telephone on this ____
June, 2021.



HON. SHERI PYM
UNITED STATES MAGISTRATE JUDGE




                                    5
